EXHIBIT 10.1


SALE-PURCHASE AGREEMENT (“Agreement”), made as of this 30th day of October 2017
(the “Effective Date”), between TEG AVERY POINT LLC, an Indiana limited
liability company, having a mailing address c/o The Embassy Group LLC, 382A
Route 59, Suite 101, Airmont, New York 10952 (“Seller”), and Steadfast Asset
Holdings, Inc., California corporation, having a mailing address at 18100 Von
Karman, Suite 500, Irvine, CA 92612, ATTN: Ana Marie del Rio, or its permitted
assigns (“Purchaser”).
W I T N E S S E T H :
1.    Premises Purchased. Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller the following (hereinafter collectively referred
to as “Premises” or “Property”):
A.    The real property located at 8525 Laurel Valley Drive, Indianapolis,
Indiana described in Exhibit A attached hereto and made a part hereof
(hereinafter referred to as the “Land”).
B.    The buildings and improvements (hereinafter referred to as the
“Improvements”) which are located on the Land.
C.    All fixtures, equipment, furnishings and other personal property owned by
Seller or any affiliate thereof and located on the Land or Improvements
(excluding the personal property owned by tenants) and used exclusively in
connection with the operation and/or maintenance thereof (the “Personal
Property”).
D.    Subject to the rights of the tenants in possession under the leases,
Seller’s interest in such leases and any security deposits deposited with Seller
thereunder as described on Exhibit C and the leases permitted to be entered into
pursuant to this Agreement.
E.    Seller’s interest in any easements, covenants and other rights,
appurtenant to the Land or Improvements and any land lying in the bed of any
street, road, avenue, or alley, open proposed or closed, in front of or
adjoining the Land, to the center line thereof.




1
10722467



--------------------------------------------------------------------------------





F.    The rights to the contracts described on Exhibit D to the extent the
Purchaser elects in writing to assume same, or is deemed, or required, hereunder
to assume same, as provided in this Agreement and contracts permitted to be
entered into pursuant to this Agreement (“Contracts”).
2.    Purchase Price. The consideration for the sale shall be Forty-Four Million
Six Hundred Thousand and 00/100 ($44,600,000.00) Dollars, payable as follows:
A.    Within two (2) business days after the Effective Date, Purchaser shall
deposit and deliver the sum of Five Hundred Thousand and 00/100 ($500,000.00)
Dollars (hereinafter the “Initial Deposit”) to Madison Title Agency LLC
(hereinafter “Escrow Agent” or “Title Company”) having a mailing address at 1125
Ocean Avenue, Lakewood, New Jersey 08701, Attention: Chava Halberstadt to be
held in accordance with the terms and conditions hereunder. Notwithstanding
anything else contained in this Agreement to the contrary, as of the Effective
Date, a portion of Initial Deposit in the amount of $300,000 shall become
non-refundable (“Non-Refundable Deposit”) and be held by the Title Company as
provided in this Agreement, other than if Purchaser terminates this Agreement as
a result of (i) a default by Seller, (ii) Seller’s failure to agree to cure any
Objections raised in any a New Defect Objection Notice (as defined below), (iii)
a Post-Effective Date Change (as defined below), (iv) casualty or condemnation
as provided in Section 11 hereof, or a failure of any of the Purchaser’s
Conditions Precedent (as defined below) (collectively, “Refund Conditions”). The
balance of the Initial Deposit in the amount of $200,000 shall be held by the
Title Company as provided in this Agreement, and shall be refundable to
Purchaser (i) prior to the expiration of the Inspection Period (defined below)
and (ii) upon the occurrence of any Refund Condition. Unless this Agreement is
otherwise terminated, no later than two (2) business days following the
expiration of the Inspection Period, Purchaser shall deliver to




2
10722467



--------------------------------------------------------------------------------





Title Company in immediately available good funds an additional earnest money
deposit in the amount of $500,000 (“Additional Deposit”), which shall be held
and disbursed by the Title Company in accordance with the terms hereof. The
Initial Deposit and the Additional Deposit (if made), together with all accrued
interest thereon, are collectively called the “Deposit”. After expiration of the
Inspection Period, Deposit shall be non-refundable except upon the occurrence of
any Refund Condition. The Deposit shall be applied to the Purchase Price at
Closing.
B.     On the “Closing Date” (as hereinafter defined), Purchaser shall wire
transfer in immediate available funds in accordance with wiring instructions to
be supplied by Seller to Purchaser the balance of the Purchase Price (plus or
minus prorations and adjustments), including a credit for the Deposit to be paid
by Escrow Agent to Seller at Closing. Any adjustments and any net prorations
chargeable against Seller shall be a credit against said amount to be wired by
Purchaser; otherwise said amount to be wired by Purchaser shall be increased by
the amounts chargeable against Purchaser.
3.    Permitted Exceptions to Title. The Premises shall be conveyed subject to
the rights of tenants on the lease schedule described in Exhibit C attached
hereto and made a part hereof, and leases or extensions of leases affecting the
Premises made between the date hereof and the Closing Date as permitted by this
Agreement. The leases described on Exhibit C and such leases or extensions of
leases hereafter made in accordance with the terms of this Agreement being
hereinafter referred to as the “Lease” or “Leases”. The conveyance shall be by
Special Warranty Deed, subject to the following “Permitted Exceptions,” to wit:
(i)    Zoning regulations and ordinances of any governmental authority
exercising jurisdiction over the Premises, as the same may now exist or
hereafter may be modified, supplemented or promulgated.




3
10722467



--------------------------------------------------------------------------------





(ii)    [Intentionally Omitted].
(iii)    The liens of real estate taxes, assessments, water rates, water meter
charges, water frontage charges and sewer taxes and charges for the year of
Closing and subsequent years, provided that same are apportioned as provided in
this Agreement.
(iv)    [Intentionally Omitted].
(v)    The tenancies and rights of tenants under the Leases, subject to the
terms hereof.
(vi)    [Intentionally Omitted].
(vii)     All laws, ordinances, rules and regulations (including without
limitation any of the same applicable to gas, electricity, telephone, storm
sewers, water, sewers, other utility services, health, transportation,
tenancies, tenants, rents payable by tenants and environmental protection) as
the same now exist or hereafter may be modified, supplemented or promulgated, of
any governmental authority, affecting the Premises.
(viii)    Matters deemed Permitted Exceptions set forth in this Agreement.
(ix)    Any defects in or objections to title to the Premises, or title
exceptions or encumbrances, arising by, through or under Purchaser or
Purchaser’s agents.
(x)     [Intentionally Omitted].
Items (i) through (x) above are, collectively, referred to as the “Permitted
Exceptions”.
4.    Closing. The closing as contemplated by this Agreement (“Closing”) shall
take place with the Title Company acting as escrow agent, on or before Noon
Pacific Time on December 15, 2017 (“Closing Date”).




4
10722467



--------------------------------------------------------------------------------





5.    Operation of the Premises.
(a)    During the period between the Effective Date and the earlier to occur of
the Closing Date, or the termination of this Agreement, Seller shall operate the
Property and conduct its business thereon in the same manner as the Property has
been operated by Seller immediately prior to the acceptance and delivery of this
Agreement (including, without limitation, keeping the Property insured at the
current level of insurance maintained thereon and continuing all
marketing/advertising/leasing efforts). After the Effective Date the Seller
shall, in the ordinary course of business, put, maintain and keep the Premises,
in the same working order and condition as exists on the expiration of the
Inspection Period (including, without limitation, keeping the Property insured
at the current level of insurance maintained thereon), so that the same shall be
in such condition on the Closing Date, reasonable wear and tear excepted.
Additionally, Seller shall promptly (1) notify Purchaser in writing of any
litigation, arbitration, condemnation or administrative hearing before any court
or governmental agency concerning Seller or the Property that is instituted
after the Effective Date, other than eviction or unlawful detainer actions that
will be completed prior to Closing, (2) provide to Purchaser copies of any
Contracts or amendments/modifications thereto entered into after the Effective
Date (subject to the terms of this Section 5), and any documents or materials
received by Seller from and after the Effective Date that would have been
included in Evaluation Materials if received prior to such date, (3) within two
(2) business days after Seller’s receipt of request therefor, provide to
Purchaser an updated Rent Roll, (4) provide to Purchaser copies of all written
notices given or received by Seller after the Effective Date asserting (i) any
breach or default under the Contracts, (ii) any violation of any matters of
record affecting the Property (“Recorded Exceptions”), (iii) any material breach
or material default by Seller under the Leases which will not be cured prior to
the Closing Date, (iv) any violation by Seller of any




5
10722467



--------------------------------------------------------------------------------





covenants, conditions, restrictions, laws, statutes, rules, regulations or
ordinances applicable to the Property, and (v) any documents evidencing any
actions, proceedings, litigation or governmental investigations against Seller
or the Premises or any portion thereof, together with a summary of all such
matters, and (5) provide to Purchaser copies of all written communications given
or received by Seller after the Effective Date relating to any potential
hazardous materials/substances that could affect the Property.
(b)    Seller shall not, without the prior written consent of Purchaser (not to
be unreasonably withheld, conditioned or delayed), do any of the following:
(i)    Enter into any contract (other than Leases which are subject to clause
(c)(ii) below) that will be binding on the Property and/or Purchaser after
Closing, except in emergency situations or in situations that are commercially
reasonably necessary to the operation of the Property, in which event, such
contracts must be fully performed by Seller on or before the Closing Date or be
susceptible of cancellation by Purchaser on or after the Closing Date upon no
more than thirty (30) days written notice, without cost or liability to
Purchaser, nor shall Seller amend, modify or supplement any existing contract
(other than Leases which are subject to clause (c)(ii) below) or agreement in
any material respect that will be binding on the Property and/or Purchaser after
Closing, except in emergency situations or in situations that are commercially
reasonably necessary to the operation of the Property, in which event, such
contracts must be fully performed by Seller on or before the Closing Date or be
susceptible of cancellation by Purchaser on or after the Closing Date upon no
more than thirty (30) days written notice, without cost or liability to
Purchaser. On or before Closing, any management agreement(s) applicable to the
Property shall be terminated.




6
10722467



--------------------------------------------------------------------------------





(ii)    Enter into any new lease or amend any existing Lease, without
Purchaser’s consent; provided, however, Seller may enter into a new Lease, or
extend any existing Lease, as long as such Lease, or extension, as the case may
be, is entered into in the ordinary course of business on terms (including
concessions) which are consistent with terms of the existing Leases.
(iii)     Apply any tenant security deposits to unpaid rent of tenants prior to
Closing except to the extent such tenant has actually vacated the leased
premises.
(iv)    Seek or consent to any zoning, platting, replatting, subdivision or
other change affecting the use of the Property or any administrative
reclassification of the Property;
(v)    Extend or add to any existing improvements or construct additional
improvements on the Property except in the ordinary course of replacing worn or
obsolete items or otherwise making units rent ready; or
(vi)    Create or agree to any easements, liens, mortgages, encumbrances or
other interests that would affect the Property after Closing or interfere with
Seller’s ability to comply with this Agreement.
6.    A. Seller’s Representations. Seller represents and warrants to Purchaser
as follows:
(a)    Organization and Standing. Seller is duly organized, validly existing and
in good standing under the laws of Indiana, authorized to transact business in
the State of Indiana, and has full power and authority to own and operate its
properties and to carry on its business in the State of Indiana.




7
10722467



--------------------------------------------------------------------------------





(b)    Seller has not (a) made a general assignment for the benefit of
creditors; (b) filed any voluntary petition for bankruptcy or suffered the
filing of an involuntary petition by its creditors; (c) suffered the appointment
of a receiver to take possession of all or substantially all of its assets;
(d) suffered the attachment or other judicial seizure of all or substantially
all, of its assets; (e) made an offer of settlement, extension or composition to
its creditors generally; or (f) admitted in writing the inability to pay its
debts as they mature.
(c)    To the extent of Seller’s actual knowledge, except as set forth on
Exhibit C attached hereto, as of the Effective Date: (i) there are no leases
affecting all or any part of the Property other than the Leases identified on
the Rent Roll attached hereto as Exhibit C and those executed by Seller after
the date of the Effective Date in accordance with the terms of Section 5; and
(ii) there are no written or oral promises, understandings, agreements, or
commitments between Seller or its property manager and any other party for the
use, occupancy, or possession of the Property. The Rent Roll attached hereto as
Exhibit C is, and each updated Rent Roll provided after the date hereof will be,
accurate and complete in all material respects as of the date thereof with
respect to collections, delinquencies, and security deposits, and to Seller’s
actual knowledge, in all other respects. The list of Leases set forth on Exhibit
C is a true, correct and complete, in all material respects, list of all leases
for units at the Real Property as of the Effective Date, and to Seller's actual
knowledge, all leases are in full force and effect, enforceable against the
parties thereto, and current rent is accruing thereunder. To Seller’s actual
knowledge, Seller is not in material default under any of the Leases and Seller
has not received notice of any material default by any of the tenants under any
of the Leases. To Seller’s actual knowledge, except as set forth on the
applicable Rent Roll, none of the tenants under any of the Leases are in
material default thereunder. Except as set forth on the applicable Rent Roll, to
Seller’s actual knowledge: (a) no




8
10722467



--------------------------------------------------------------------------------





monthly rent has been paid more than one (1) month in advance and no security
deposit or prepaid rent has been paid, (b) no concession, moving or relocation
allowance or credit, or other payment or credit of any kind is presently owed,
or will or could become due and payable, to any tenant under the Leases. Seller
has (and can convey at Closing) good title to the Leases, free and clear of all
liens, encumbrances, security interests and adverse claims of any kind or nature
whatsoever, other than liens, encumbrances and security interests that will be
terminated at or prior to Closing.
(d)    Attached hereto as Exhibit D is a list of all of the service contracts
and management agreements which are in force and which affect the Premises or
the operation or maintenance thereof, as of the Effective Date. Each Contract
affecting the Property has not been and shall not be assigned (other than to
Purchaser), pledged, hypothecated, mortgaged, or otherwise transferred, in whole
or in part, by Seller (other than in connection with financing that is to be
paid off by Seller at Closing).
(e)    To the extent of Seller’s actual knowledge, as of the Effective Date,
Seller has not received any written notice of any pending condemnation,
lawsuits, or similar proceedings affecting the Premises or any portion thereof,
nor, or to Seller's actual knowledge, has any condemnation, lawsuits, or similar
proceedings affecting the Premises or any portion thereof been threatened in
writing.
(f)    Seller is not a “foreign person,” as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended.




9
10722467



--------------------------------------------------------------------------------





(g)    To the extent of Seller’s actual knowledge, and except for any actions by
Seller to evict tenants under the Leases and any matter covered by Seller’s
current insurance policy(ies), Seller has not received written notice of any
actions, proceedings, litigation or governmental investigations against Seller
or the Premises, nor, or to Seller's actual knowledge, have any actions,
proceedings, litigation or governmental investigations against Seller or the
Premises or any portion thereof been threatened in writing.
(h)    To the extent of Seller’s actual knowledge, as of the Effective Date,
Seller has not received any written notice from a governmental agency or any
other person or entity of any uncured violations of any federal, state, county
or municipal law, ordinance, order, regulation or requirement affecting the
Premises, including, but not limited to, with regard to environmental matters.
Seller has not received any written notice from any insurance broker, agent or
underwriter that any noninsurable condition exists in, on or about the Land,
Improvements or any part thereof. To Seller’s actual knowledge, Seller has not
received any written notice of default under the Recorded Exceptions.
(i)    The Seller has the power and authority necessary to enter into and
perform its obligations under this Agreement, and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement have been approved by all necessary action of the authorized
representatives of Seller. This Agreement and the transaction contemplated
hereby has been delivered by duly authorized representatives of Seller and shall
constitute when executed and delivered, the legal, valid and binding obligation
of Seller, enforceable against them in accordance with its terms. Neither the
execution of this Agreement nor the consummation of the transactions
contemplated herein will constitute a breach under any contract or agreement to
which Seller is a party or, to Seller’s actual knowledge, by which Seller is
bound




10
10722467



--------------------------------------------------------------------------------





or affected or which affects the Property or any part thereof, or of any law,
rule, license, regulation, judgment, order or decree governing or affecting
Seller or the Property.
(j)    To Seller’s actual knowledge, other than set forth in the Title
Commitment, Seller has not received any written notice of any special
assessments, levies or taxes imposed or to be imposed affecting the Property.
(k)    To Seller’s actual knowledge, Seller is currently in compliance with and
shall at all times prior to Closing remain in compliance with the regulations of
the Office of Foreign Assets Control of the Department of the Treasury (“OFAC”)
(including those named in OFAC’s Specially Designated and Blocked Persons list)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action and is
not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.
(l)    To Seller’s actual knowledge, the copies of the Evaluation Materials
provided or made available to Purchaser are those relied upon by Seller in the
ordinary course of business.
(m)    To Seller’s actual knowledge, Seller has received no written notice of
any of the following, except as otherwise included the Evaluation Materials: (a)
material defects or deficiencies in the design, construction, fabrication,
manufacture or installation of the Improvements or any part thereof or any
system, element or component thereof, and (b) material damage or defect in the
material systems, elements and components of the Property (i.e., the roof,
foundation and structural elements, and the elevator (if any), mechanical,
electrical, HVAC, heating, plumbing and life safety systems).




11
10722467



--------------------------------------------------------------------------------





(n)    To Seller’s actual knowledge, Exhibit F attached hereto is a materially
accurate and complete list of all material Personal Property. All of the
Personal Property is located upon the Land. Seller has (and can convey at
Closing) good title to the Personal Property, free and clear of all liens,
encumbrances, security interests and adverse claims of any kind or nature
whatsoever (including without limitation, tax liens), other than liens,
encumbrances and security interests that will be terminated at or prior to
Closing.
The representations set forth above, as updated as of the Closing in accordance
with the terms of this Agreement, shall survive Closing for nine (9) months. All
representations and warranties of Seller contained in this Agreement shall be
deemed remade and shall be true and correct in all material respects on and as
of Closing (except as modified by Seller in writing, notice of which shall be
delivered to Purchaser promptly upon Seller’s discovery of such information) as
if then made and, in remaking all the representations and warranties on and as
of Closing, (a) all references to “Effective Date” in Section 6 shall be deemed
to refer to the “Closing Date”, and (b) all references to Exhibits C, D, and F
in Section 6 shall be deemed to refer to an updated Rent Roll, an updated list
of service contracts and management agreements, and an updated list of all
material Personal Property, respectively, in each case effective as of the
Closing Date; provided, however, that if on the Closing Date any such
representations and warranties are not true and correct in all material
respects, including as a result of a change in the facts and circumstances
underlying such representations and warranties first occurring after the
Effective Date (a “Post-Effective Date Change”), Purchaser shall be entitled to
terminate this Agreement and receive the return of its Deposit (including the
Non-Refundable Deposit) and, if and only if (x) such representation or warranty
was not true and correct in all material respects as of the Effective Date, or
(y)(i) Purchaser first becomes aware of a Post-Effective Date Change after the
expiration of the Inspection Period,




12
10722467



--------------------------------------------------------------------------------





and (ii) such Post-Effective Date Change is due to a default by Seller under
this Agreement, then Purchaser shall also be entitled to its rights and remedies
under Section 16 below. For purposes hereof, a representation or warranty shall
not be deemed to have been breached if the representation or warranty is not
true and correct in all material respects as of the Closing Date by reason of
changed facts or circumstances which, pursuant to the terms of this Agreement,
was not expressly prohibited to have occurred. Notwithstanding anything
contained herein, (1) a “Post-Effective Date Change” shall expressly exclude any
change in facts or circumstances that is the result of the actions of Seller
expressly permitted in this Agreement, (2) Purchaser’s right to terminate this
Agreement under this Section 6 as a result of a Post-Effective Date Change
relating to eminent domain, condemnation or similar action shall be subject to
the provisions of Section 11 hereof, and (3) Purchaser’s right to terminate this
Agreement under this Section 6 as a result of a Post-Effective Date Change
arising under Section 6(A)(j) shall be limited to those circumstances where
Seller has received written notice of a material special assessment, levy or tax
imposed or to be imposed affecting the Property.
B. Seller’s Knowledge. As used in this Section 6, the phrase “to the extent of
Seller’s actual knowledge”, or similar “knowledge” qualifier, shall mean the
actual knowledge of Michael Humphrey who is Seller’s property manager and Yshia
David Willner, Seller’s managing member (“Seller’s Representative”) who Seller
represents is the person with knowledge of the matters represented. There shall
be no duty imposed or implied to investigate, inspect or audit any such matters,
and there shall be no personal liability on the part of Seller’s Representative.
If Purchaser consummates the transaction which is the subject of this Agreement,
it shall be conclusively deemed to have waived any breach by Seller of any
covenant, representation or warranty under this Agreement of which Purchaser had
actual knowledge prior to the Closing; Purchaser’s actual




13
10722467



--------------------------------------------------------------------------------





knowledge shall be deemed to include any information contained in any documents,
reports, surveys or other writing provided to, or obtained by Purchaser.
Notwithstanding anything herein to the contrary, if the Closing occurs, then in
no event shall Seller have any liability arising pursuant to or in connection
with the covenants, representations and warranties of Seller under this
Agreement unless:
(i)    the aggregate amount of all such claims exceeds $20,000.00; and
(ii)    written notice containing a description of the specific nature of such
breach shall have been given by Purchaser to Seller prior to the expiration of
the Survival Period; and provided that Seller's maximum liability for all such
claims shall be limited to the Cap (as hereinafter defined).
As used herein, the term “Cap” shall mean the total aggregate amount of
$669,000.00. Seller agrees not to dissolve and to retain not less than the Cap
amount from the sale of the Property until the survival period has expired or
such longer time if a claim has been asserted by Purchaser under this Section
6.B. No agent, advisor, representative, affiliate, employee, director, partner,
member, beneficiary, investor, servant, shareholder, trustee or other person or
entity acting on Seller’s behalf or otherwise related to or affiliated with
Seller, shall have any personal liability, directly, or indirectly, under or in
connection with this Agreement or any agreement or other document made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Purchaser and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to
Seller’s assets for the payment of any claim or for any performance, and
Purchaser, on behalf of itself and its successors and assigns, hereby waives any
and all such personal liability. The provisions of this Section 6. B. shall
survive the Closing.




14
10722467



--------------------------------------------------------------------------------





7.    Prorations and Adjustments.
A.    The following shall be adjusted between Seller and Purchaser against or as
a credit to the Purchase Price to be paid by Purchaser to Seller on the Closing
Date; Seller being charged or credited, as appropriate, for all of same
attributable to the period through midnight of the day preceding the date of
Closing (i.e. 11:59 P.M. on the date before Closing) (and credited for any
amounts paid by Seller attributable to the period on or after the Closing Date)
and Purchaser being responsible for, and credited or charged, as the case may
be, for all of the same attributable to the period on and after the Closing Date
(i.e. after 11:59 P.M. on the date before Closing):
(1)    rents and additional charges actually collected. Uncollected rents and
additional charges, if any, for periods prior to the Closing Date shall be
within ten (10) days of receipt by Purchaser be transmitted and paid to Seller
(or vice versa in the event Seller receives rents from the Property from and
after Closing), subject to the following sentence. From and after the Closing
Date, all rent and additional charges received by Purchaser shall be first
applied as follows: a) to the month of closing; b) to the then current
obligations of the tenant; and c) to any past due rent obligations of such
tenant with same being first applied to the most recent past due obligations of
such tenant. Purchaser shall use good faith efforts to collect for Seller any
delinquent rents or additional charges under the Leases but Purchaser shall have
no obligation to commence any legal action or proceeding against any tenant with
respect to such delinquencies or expend any amounts to do so. Purchaser shall,
ninety (90) days after the Closing, account to Seller for any pre-Closing
arrearages collected, including the appropriate proportion of rent for the month
in which the Closing occurs and shall remit the same to Seller. From and after
Closing, Seller shall have no right to pursue any tenants for rents or any other
amounts; provided, however, Seller be entitled to institute legal proceedings
and otherwise attempt to collect any delinquent rents from tenants who




15
10722467



--------------------------------------------------------------------------------





are no longer in possession of the Property. The terms and provisions of this
paragraph shall survive Closing hereunder.
(2)    the Seller shall credit to the Purchaser the amount of the security
deposits, if any, held by the Seller, and all prepaid rents, if applicable.
(3)    Real Estate, ad valorem and personal property taxes, sewer rents and
charges and other state, county, school, district, municipal and other
governmental and quasi-governmental taxes, charges and assessments, both general
and special shall be prorated using the latest available millage rates and
valuation, with Seller responsible for payment of all such taxes, assessments
and charges accruing prior to Closing and Purchaser responsible for payment of
all such taxes, assessments and charges accruing from and after Closing. If, on
the Closing Date, the Premises or any part thereof shall be or shall have been
affected by assessments which are, or which may become payable in annual
installments, of which the first installment is then a charge or lien, or has
been paid, then for the purposes of this Agreement Seller shall pay all
installments to the extent accruing through the day of Closing and Purchaser
shall pay all installments to the extent accruing subsequent to the day of
Closing. This sub-section shall survive Closing.
(4)    Charges and payments under the Contracts to the extent that Purchaser
assumes, is deemed to have assumed, or is required hereunder to assume, same
pursuant to the terms of this Agreement. On or before the expiration of the
Inspection Period, Purchaser may deliver written notice to Seller (the “Service
Contracts Notice”) specifying any Contracts which Purchaser desires Seller to
terminate at the Closing (the “Terminated Contracts”) and Seller shall deliver
termination notices to such vendors within ten (10) business days after receipt
of the Service Contracts Notice (such termination notices to include express
instructions that such vendor shall not be permitted to enter upon or have
access to the Property from and after the Closing Date);




16
10722467



--------------------------------------------------------------------------------





provided that (a) the effective date of such termination on or after Closing
shall be subject to the express terms of such Terminated Contracts, and, to the
extent that the effective date of termination of any Terminated Contract is
after the Closing Date, such vendor shall not be permitted to enter upon or have
access to the Property from and after the Closing Date and shall look to Seller
for payment for any amounts due and owing under such Terminated Contract), and
(b) if any such Contract cannot by its terms be terminated at Closing without
payment of any premium or penalty, it shall be assumed by Purchaser and not be a
Terminated Contract (unless Purchaser agrees to pay such premium or penalty at
Closing). If Purchaser fails to deliver the Service Contracts Notice on or
before the expiration of the Inspection Period, there shall be no Terminated
Contracts and Purchaser shall assume all Contracts set forth on Exhibit D at the
Closing.
(5)    All charges for utilities servicing the Premises, including, without
limitation, charges for gas, electricity, water and sewerage. Seller shall
endeavor to obtain meter readings of such utilities on or within seven (7) days
prior to the Closing Date (other than meters measuring exclusively utility
consumption which is to be paid in full by tenants under the Leases). Utility
deposits, if any, shall belong to the Seller, and Purchaser will establish its
own Utility deposits with utility providers as may be required.
(6)    all other income and ordinary and customarily prorated operating expenses
for or pertaining to the Premises.
B.    In the event that the amount of any prorated item is not known on the
Closing Date, the parties agree that such items shall be prorated at closing
upon the basis of the best information available, and shall be adjusted when the
actual amount(s) of such items are known, with appropriate charges and credits
to be made. In the event any adjustment pursuant to this subparagraph 7.B.,
subsequent to the Closing Date, shall be necessitated, then either party hereto




17
10722467



--------------------------------------------------------------------------------





who is entitled to additional monies shall invoice the other party for such
additional amounts as may be owing, and such amount shall be paid within ten
(10) days from receipt of the invoice. The provisions of this subparagraph 7
shall survive the Closing Date for a period of one year, other than those
provisions related to real property taxes and assessments which shall survive
until ninety (90) days after the applicable tax bill is delivered to Purchaser
and/or Seller. .
C.    Not more than forty-eight (48) hours prior to Closing (“Walk Through
Date”), a representative of Purchaser and a representative of Seller shall
conduct an onsite walk-through of the unoccupied rental units on the Property to
determine whether such unoccupied rental units are in “rent ready condition”,
defined below. With respect to any rental unit that is vacated more than five
(5) days prior to Closing that Seller has not placed in a “rent ready condition”
Purchaser shall receive a credit against the Purchase Price at Closing in the
amount of $750 per such unit. As used herein, “rent ready condition” means
Seller’s practice and procedures, as of the date of this Agreement, for placing
units in “rent ready condition”. Nothing contained in this Section 7(C) shall be
construed as limiting Purchaser’s rights and Seller’s obligations under the
other provisions of this Agreement.
D.    Seller shall pay (a) all State, County and City real estate transfer
taxes, if any, (b) the cost for a standard ALTA Owner’s Policy of Title
Insurance, (c) one half (1/2) of the recording fees required in connection with
recording the Special Warranty Deed, and (d) one half (1/2) of the Escrow
Holder’s escrow fee. Purchaser shall pay (a) one half (1/2) of the recording
fees required in connection with the recording the Special Warranty Deed, (b)
one half (1/2) of the Escrow Holder’s escrow fee, (c) the premium associated
with the issuance of the Title Policy for any extended ALTA coverage and the
cost of any endorsements to the Title Policy, (d) any costs of an updated
survey, and (e) all of Purchaser’s financing costs. Each party shall pay its own
attorney’s




18
10722467



--------------------------------------------------------------------------------





fees. All other closing costs shall be paid in accordance with the custom of the
County in which the Property is located.
8.    A.    Procedure for Closing. At the Closing, the Seller shall deliver to
the Purchaser:
(1)    A Special Warranty Deed (the “Deed”) in the form attached as Exhibit “H”,
duly executed and acknowledged by Seller and in form for recording, subject only
to the Permitted Exceptions.
(2)    An assignment of all Leases, rents and security deposits (the “Assignment
of Leases”) in the form attached as Exhibit “I” from Seller to Purchaser who
shall assume all of Seller’s obligations as landlord under such Leases arising
from and after the Closing Date.
(3)    Executed Leases and Contracts (or copies thereof if the originals are not
in Seller’s possession) shall be made available at the Premises.
(4)    A bill of sale (the “Bill of Sale”) in the form attached as Exhibit “J”
transferring and selling all right, title and interest in and to the Personal
Property.
(5)    Signed notices to all tenants and other occupants of the Premises in the
form attached as Exhibit “K”, advising them of the sale of the Premises and
directing them where to send all future rent and notices.
(6)    Resolutions of Seller authorizing the sale of the Premises pursuant to
this Agreement, and the authority of the officer executing the closing documents
on behalf of Seller.




19
10722467



--------------------------------------------------------------------------------





(7)    An Assignment of the Contracts, (“Assignment of Contracts”) in the form
attached as Exhibit “L”, from Seller to Purchaser who shall assume all of
Seller’s obligations such Contracts arising from and after the Closing Date.
(8)    A closing statement executed by Seller.
(9)    Any additional documents reasonably required by the “Title Company” (as
hereinafter defined), including without limitation, a gap indemnity and owner’s
affidavit.
(10)    A non-foreign affidavit to assure Seller’s compliance with Section 1445
of the Internal Revenue Code of 1986, as amended.
(11)    Any additional documents reasonably required to effectuate the intent
and purpose of this Agreement without imposing any additional liability or cost
to Seller.
B.    At Closing, Purchaser shall deliver:
(1)    The balance of the Purchase Price required pursuant to Article 2.C.
above, together with all adjustments, if any, in favor of the Seller as required
hereunder.
(2)    An executed counterpart of the Assignment of Leases assuming all of the
liabilities thereunder accruing from and after the Closing Date.
(3)    An executed counterpart of the Assignment of Contracts assuming all of
the liabilities and obligations thereunder accruing from and after the Closing
Date.
(4)    A closing statement executed by Purchaser.
(5)    Any additional documents reasonably required by the Title Company.
(6)    Any additional documents reasonably required to effectuate the intent and
purpose of this Agreement without imposing any additional liability or cost to
Purchaser.




20
10722467



--------------------------------------------------------------------------------





C.    The Closing and Purchaser’s obligation to consummate the transactions
contemplated by this Agreement and the exhibits attached hereto are subject to
the satisfaction of the following conditions (which can be waived by Purchaser,
and shall be deemed to have been waived by Purchaser upon consummation of
Closing) (collectively, the “Purchaser’s Conditions Precedent”):
(1)    Title Company’s commitment to issue on or before the Closing Date a
standard form Owner’s Policy of Title Insurance on Chicago Title Insurance
Company paper with extended coverage and in the form required pursuant to
Section 9 hereof (the “Title Policy”) in the amount of the Purchase Price,
insuring Purchaser as the fee simple owner of the Land, subject only to the
Permitted Exceptions.
(2)    Seller’s representations and warranties contained in Section 6 of this
Agreement shall be true and correct in all material respects as of the Closing.
(3)    No action, suit, litigation or other proceeding shall be pending or
threatened in writing which affects Seller or the Property (except for (i) any
actions by Seller to evict tenants in accordance with the Leases and applicable
law, and (ii) any matter covered by Seller’s current insurance policy(ies)
[except to the extent such matter could result in a claim against the Property
as determined by competent legal counsel unless Seller delivers to Purchaser at
Closing an indemnity agreement for such matters in an amount not to exceed
$200,000, which indemnity agreement shall be in form and substance reasonably
approved by Purchaser], in each case provided all related pleadings and
information related thereto reasonably requested by Purchaser have been provided
to Purchaser, to the extent in Seller’s possession or control).




21
10722467



--------------------------------------------------------------------------------





(4)    Seller shall have performed all of Seller’s obligations under this
Agreement in all material respects.
Neither Purchaser nor Seller shall willingly or in bad faith act or fail to act
for the purpose of permitting any of the Purchaser’s Conditions Precedent to
fail. If any of the Purchaser’s Conditions Precedent are not timely satisfied or
waived for any reason (other than due to an act or omission of Purchaser or
Seller in default hereunder for which the remedies under Section 16 and 17 shall
apply) by not later than the Closing Date, then this Agreement and the rights
and obligations of Purchaser and Seller hereunder shall terminate, and this
Agreement shall be of no further force or effect, except for those matters
which, by the express terms of this Agreement, survive the termination of this
Agreement, and the Deposit (including the Non-Refundable Deposit), shall be
returned to Purchaser.
9.    Title Objections; Survey and Permitted Exceptions.
A.    Seller, within three (3) days after the full execution of this Agreement
shall make an application to obtain an ALTA title insurance commitment issued on
Chicago Title Insurance Company paper (the “Title Commitment”) from Escrow Agent
(the “Title Company”) and shall cause the delivery of a copy thereof together
with legible copies of all documents shown as exceptions (or otherwise
referenced) therein to each of the attorneys for Seller and Purchaser. The
premium for the Owner's Title Policy to be provided to the Purchaser (but not
the premium or any other costs for any endorsements required or obtained by
Purchaser or for any mortgagee title insurance policy or endorsements thereto
required by Purchaser’s lender) shall be paid by Seller. Purchaser and Seller
will share equally the escrow closing fees charged by the Escrow Agent.
B.    If the Title Commitment obtained by Purchaser discloses any encroachments,
lien, defect, violation, encumbrance, easement, restrictive covenant, security
interest, judgment, tax




22
10722467



--------------------------------------------------------------------------------





lien or any other matter affecting title to the Property (collectively
“Objections”), Purchaser shall have until ten (10) days prior to the end of the
Inspection Period within which to give Seller notice (“Objection Notice”) of its
objections to any Objections, or, with respect to such Objections not of record
on the date of the initial Title Commitment, five (5) days following its receipt
of such continuation of Title Commitment disclosing the basis for such new
Objections, within which to give Seller notice (“New Defect Objection Notice”)
of its objections to any such new Objections. If Purchaser does not give an
Objection Notice or New Defect Objection Notice to Seller within such time
period, Purchaser shall be deemed to have approved the title as shown on such
Title Commitment, or continuation of Title Commitment, as the case may be, and
any such matters shall become Permitted Exceptions. If Purchaser provides timely
the Objection Notice and/or New Defect Objection Notice, Seller shall have three
(3) days after receipt of Purchaser’s Objection Notice or New Defect Objection
Notice (the “Title Cure Period”) in which to elect, by written notice to
Purchaser (“Seller’s Title Notice”), either (i) to cure Purchaser’s Objections
set forth in the Objection Notice or New Defect Objection Notice, as applicable,
or (ii) not to cure Purchaser’s Objections set forth in the Objection Notice or
New Defect Objection Notice, as applicable; provided, however, notwithstanding
the foregoing, subject to Section 9.C., Seller shall have no obligation
whatsoever to cure or attempt to cure any of Purchaser’s Objections except for
Must-Remove Items (as defined below). In the event that Seller fails to provide
such written notice of its election to proceed under either clause (i) or (ii)
above, Seller shall be deemed to have elected clause (ii) above. If Purchaser
provides timely the Objection Notice and/or New Defect Objection Notice and all
of Purchaser’s Objections are not cured (or agreed to be cured by Seller prior
to Closing) within the Title Cure Period for any reason, then, within three (3)
days after receipt or deemed receipt of Seller’s Title Notice, Purchaser shall
elect, by written notice to Seller, as its sole and exclusive remedy (subject




23
10722467



--------------------------------------------------------------------------------





to Section 9.C), waiving all other remedies, either to (x) acquire the Premises
subject to such Objection (which shall be a Permitted Exception) without any
reduction in the Purchase Price; or (y) to terminate this Agreement. In the
event that Purchaser fails to provide to Seller such written notice of its
election to proceed under either clause (x) or (y) above, Purchaser shall be
deemed to have elected clause (x) above. In the event Purchaser so elects to
terminate this Agreement, the Escrow Agent shall (i) in connection with any
Objection Notice, return the Deposit (other than the Non-Refundable Deposit) to
Purchaser, or (ii) in connection with any New Defect Objection Notice return the
Deposit (including Non-Refundable Deposit) to Purchaser. Upon Purchaser’s
receipt of the Deposit (or the applicable portion thereof), this Agreement shall
terminate and neither party shall have any further obligation or liability to
the other.
C.    The existence of liens or encumbrances shall not be deemed the basis for
an Objection provided Seller causes the same to be removed from the Title Policy
by executing or causing to be executed, and delivering to the Title Company
prior to Closing, instruments in form and substance acceptable to the Title
Company necessary to omit same from the Title Policy. Seller shall not be
required to bring any action or incur any expense in order to render title
marketable; provided, however, notwithstanding anything contained in this
Agreement to the contrary, the Seller shall be required to remove (i) all
judgments, mortgages, and liens voluntarily created by Seller, encumbering the
Premises and that can be removed of record by the payment of a liquidated sum
certain, (ii) matters created by on or behalf of Seller after the date of the
Title Commitment, and (iii) any matters Seller agrees in writing to cure
(collectively, “Must-Remove Items”).




24
10722467



--------------------------------------------------------------------------------





D.    The Purchaser shall have the right, prior to the end of the Inspection
Period, to obtain a survey of the Premises (“Purchaser’s Survey”) which
Purchaser agrees to order with a third party provider within two (2) business
day of the Effective Date. Purchaser may object, on or before the date that is
five (5) days following receipt of the Purchaser’s Survey (but no later than ten
(10) days prior to the expiration of the Inspection Period) to any adverse
matters set forth in such Purchaser’s Survey, whereupon the provisions of
Section 9 shall be applicable. Failure of Purchaser to obtain Purchaser’s Survey
and/or to object to any matters set forth therein, within the time period set
forth above, shall be deemed as waiver of Purchaser’s right to object to any
such matters that are shown, or would be shown on such Purchaser’s Survey, and
all such matters shall be deemed Permitted Exceptions hereunder.
10.    Broker’s Commission. Each of the parties hereto agrees that it has not
dealt with any broker in connection with this transaction except for TIKIJIAN
ASSOCIATES (“Broker”). Seller shall pay Broker pursuant to a separate written
agreement between Seller and Broker. Seller and Purchaser hereby each agree to
indemnify and hold harmless each other from and against any cost, expenses,
claim, liability or damage resulting from a breach of the representation and
warranty contained in this Paragraph 10 and from any claim by any other broker
claiming through the violating party in connection with this transaction. The
party whose actions or alleged commitment for, the basis of such claim shall
bear all expenses, costs, etc. referred to in this paragraph. The provisions of
this paragraph 10 shall survive the Closing Date.
11.    Casualty or Condemnation.
(a)    Seller shall promptly notify Purchaser if all or any part of the Premises
is damaged or destroyed in whole or in part by fire or other cause, or taken (or
threatened in writing to be taken) in whole or in part by right of eminent
domain, condemnation or similar action (or




25
10722467



--------------------------------------------------------------------------------





conveyance in lieu thereof). If after the Effective Date and prior to the
delivery of the deed hereunder all or a material part of the Premises is damaged
or destroyed in whole or in part by fire or other cause, or taken (or threatened
in writing to be taken) in whole or in part by right of eminent domain,
condemnation or similar action (or conveyance in lieu thereof) Purchaser may, by
written notice given to Seller, within ten (10) business days after receipt of
notice of such damage, destruction, or taking cancel this Agreement, whereupon
this Agreement shall cease, terminate and come to an end, and neither party
shall have any rights or liabilities against or to the other and the lien, if
any, of Purchaser against the Premises shall wholly cease, and Purchaser shall
be entitled to the return of the Deposit (including the Non-Refundable Deposit).
For the purposes of this paragraph 11 (a) “material part of the Premises” shall
mean damage or destruction or taking (i) the cost of which shall exceed 1% of
the Purchase Price, (ii) which results in a reduction of (a) more than 5% of the
parking spaces at the Property or (b) a number of parking spaces such that the
parking at the Property is not in compliance with applicable law (other than a
legal non-conformity), or (c) access to the Property, or (iii) which results in
any non-conformity (other than a legal non-conformity) with respect to
applicable zoning requirements.
(b)    If prior to the delivery of the deed hereunder an immaterial (anything
other than “material”) part of the Premises is damaged or destroyed in whole or
in part by fire or other cause or taken (or threatened in writing to be taken)
by right of eminent domain, condemnation or similar action (or conveyance in
lieu thereof) (and not repaired, in Seller’s sole discretion, without any
obligation to do so, prior to Closing), or if a material part of the Premises is
damaged or destroyed or taken (or threatened in writing to be taken) and neither
party has cancelled this Agreement in accordance with the provisions of
subsection (a) above, then the Seller shall (i) credit on account of the
Purchase Price an amount equal to any deductible plus the net proceeds of any
casualty and




26
10722467



--------------------------------------------------------------------------------





rent loss insurance (allocable to the period after Closing) and/or condemnation
award actually received by it (the term “net proceeds” as used in this paragraph
to mean such proceeds reduced by (aa) the reasonable cost of collection and (bb)
the cost of any repairs effected by or on behalf of Seller with Purchaser’s
consent, which consent shall not be unreasonably withheld or delayed, or without
Purchaser’s consent with respect to repairs of an emergency nature); and (ii) if
any such proceeds have not been received by the Seller, transfer and assign to
Purchaser, without recourse, all of Seller’s right, title and interest in and to
any insurance and/or condemnation proceeds payable to the Seller, and there
shall be no abatement or credit on account of the Purchase Price and no duty or
obligation on Seller to repair or restore any damage or to make any repairs to
the Premises by reason of such fire, casualty or taking or similar action (or
conveyance in lieu thereof).
12.    Reserved.     
13.    Deposit - Duties of Escrow Agent. The Deposit shall be held by the Escrow
Agent, in trust, on the terms hereinafter set forth:
A.    The Escrow Agent shall deposit the Deposit in an interest-bearing escrow
account.
B.    The Escrow Agent shall deliver to Seller or to Purchaser, as the case may
be, the following portions of the Deposit under the following conditions:
(i)    to Purchaser, the Deposit (other than the Non-Refundable Deposit) upon
receipt of written demand therefor signed by Purchaser and made on or prior to
the expiration of the Inspection Period, stating that the Purchaser is
terminating the Agreement, and the Non-Refundable Deposit to the Seller;
(ii)    To Seller on the Closing Date, the Deposit, provided, closing shall
occur pursuant to the Agreement; or




27
10722467



--------------------------------------------------------------------------------





(iii)    To Seller, the Deposit, upon receipt of written demand therefor
(“Seller’s Demand for Deposit”) stating that Purchaser has defaulted in the
performance of Purchaser’s obligation to close under this Agreement (subject to
any grace/cure periods provided for in Section 17 hereinbelow) and the facts and
circumstances underlying such default; provided, however, that the Escrow Agent
shall not honor such demand until more than ten (10) days after the Escrow Agent
shall have sent a copy of such demand to Purchaser in accordance with the
provisions of subparagraph 13.C. of this Agreement, nor thereafter if the Escrow
Agent shall have received a “Notice of Objection” (as such quoted term is
defined in subparagraph 13.C. of this Agreement) from Purchaser within such ten
(10) day period; or
(iv)    To Purchaser, the Deposit, upon receipt of written demand therefor
(“Purchaser’s Demand for Deposit”) stating that this Agreement has been
terminated due to the occurrence of any of the Refund Conditions, or that Seller
has defaulted in the performance of any of Seller’s obligations under this
Agreement (subject to any grace/cure periods provided for in Section 16
hereinbelow) and the facts and circumstances underlying the same; provided,
however, that the Escrow Agent shall not honor such demand until more than ten
(10) days after the Escrow Agent shall have sent a copy of such demand to Seller
in accordance with the provisions of Section 19 of this Agreement nor
thereafter, if the Escrow Agent shall have received a “Notice of Objection” from
Seller within such ten (10) day period.
C.    Within two (2) business days of the receipt by the Escrow Agent of a
Seller’s Demand for Deposit or a Purchaser’s Demand for Deposit the Escrow Agent
shall send a copy thereof to the other party in accordance with the provisions
of Section 19 of this Agreement. The other party shall have the right to object
to the delivery of the Deposit by sending written notice (the “Notice of
Objection”) of such objection to the Escrow Agent as provided in Section 19 of
this




28
10722467



--------------------------------------------------------------------------------





Agreement which Notice of Objection shall be deemed null and void and
ineffective if such Notice of Objection is not received by the Escrow Agent
within the time periods prescribed in subparagraph 13.B. of this Agreement. Such
notice shall set forth the basis for objecting to the delivery of the Deposit.
Upon receipt of a Notice of Objection, the Escrow Agent shall promptly send a
copy thereto to the party who sent the written demand.
D.    In the event the Escrow Agent shall have received the Notice of Objection
within the time periods prescribed in subparagraph 13.B. of this Agreement, the
Escrow Agent shall continue to hold the Deposit until (i) the Escrow Agent
receives written notice from Seller and Purchaser directing the disbursement of
the Deposit, in which case the Escrow Agent shall then disburse the Deposit in
accordance with such direction, or (ii) in the event of litigation between
Seller and Purchaser, the Escrow Agent shall deliver the Deposit to the clerk of
the court in which said litigation is pending, or (iii) the Escrow Agent takes
such affirmative steps as the Escrow Agent may, at the Escrow Agent’s option,
elect in order to terminate the Escrow Agent’s duties including, but not limited
to, depositing the Deposit in any court within the judicial jurisdiction of
where the Premises are located and bring an action for interpleader, the costs
thereof to be borne by whichever of Seller or Purchaser is the losing party.
E.    It is agreed that the duties of the Escrow Agent are only as herein
specifically provided, and subject to the provisions of subparagraph 13.B.,
13.C., 13.D., 13.G. and 13.H. hereof, are purely ministerial in nature, and that
the Escrow Agent shall incur no liability whatever except for willful misconduct
or gross negligence, as long as the Escrow Agent has acted in good faith. The
Seller and Purchaser each release the Escrow Agent from any act done or omitted
to be done by the Escrow Agent in good faith in the performance of its duties
hereunder.




29
10722467



--------------------------------------------------------------------------------





F.    The Escrow Agent is acting as a stakeholder only with respect to the
Deposit. Upon making delivery of the Deposit in the manner herein provided, the
Escrow Agent shall have no further liability hereunder.
G.    The Escrow Agent shall either execute this Agreement or indicate in
writing that it has accepted the role of Escrow Agent pursuant to Agreement
which in either case will confirm that the Escrow Agent is holding and will hold
the Deposit in escrow, pursuant to the provisions of this Agreement.
14.    Inspection Period. Upon execution of this Agreement, that certain Access
Agreement dated as of October 16, 2017, by and between Purchaser and Seller
(“Access Agreement”) shall automatically terminate and be of no further force or
effect, including, without limitation, any surviving indemnification obligations
made in the Access Agreement. Within three (3) business days after the Effective
Date Seller shall deliver to Purchaser, or make available for Purchaser’s review
at the Property, the documents described in Exhibit “G” attached hereto
(collectively, the “Evaluation Materials”) to the extent in Seller’s possession
(without requirement to request from unaffiliated third parties or incur any
expense). Purchaser and its employees, contractors, attorneys, accountants,
officers, directors, affiliates, prospective lenders and other parties acting
by, through or under Purchaser shall have until the date that is thirty (30)
days after the Effective Date (the “Inspection Period”), subject to the rights
of tenants under Leases, to inspect the Premises and make such reviews and
inquiries and conduct such tests (the “Inquiries”) as in its sole discretion may
be warranted. Without limitation of any of the foregoing, (i) Purchaser shall be
permitted to meet with the property manager to discuss property operations and
Seller shall have the right to have a representative present during such
meeting, provided that all meetings and communications with Seller property
manager and any other Seller employees shall be coordinated




30
10722467



--------------------------------------------------------------------------------





and scheduled by Purchaser though and with Seller’s regional property manager
Christina Bledsoe, AMP Residential, 920 N Shadeland Avenue, Suite G-1,
Indianapolis, Indiana 46219, who can be contacted at 317-653-2641/
cbledsoe@ampresidential.com, and (ii) Purchaser shall be permitted to contact
governmental authorities or quasi-governmental authorities to request documents
and records, including without limitation current and historical real estate tax
assessment information, zoning/building code file review letter, and police and
fire reports/incident history. Purchaser shall not permit any mechanic’s or
materialmen’s liens or any other liens to attach to the Premises by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inquiries conducted by or for Purchaser.
Purchaser shall give notice to Seller at least one (1) business day prior to
entry onto the Premises and shall permit Seller to have a representative present
during all Inquiries conducted at the Premises. Purchaser shall take all
commercially reasonable actions and implement all commercially reasonable
protections necessary to ensure that all actions taken in connection with the
Inquiries, and all equipment, materials and substances generated, used or
brought onto the Premises pose no material threat to the safety of persons or
the environment and cause no damage to the Premises or other property of Seller
or other persons. All information made available by Seller to Purchaser in
accordance with this Agreement or obtained by Purchaser in the course of its
Inquiries shall be treated as confidential information by Purchaser, and, prior
to the purchase of the Premises by Purchaser, Purchaser shall use commercially
reasonable efforts to prevent its employees, agents, representatives, and
contractors from divulging such information to any unrelated third parties
except as reasonably necessary to third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transactions contemplated by this Agreement or to
Purchaser’s consultants, lenders, investors or others to verify the due
diligence being conducted




31
10722467



--------------------------------------------------------------------------------





by Purchaser. Purchaser shall be liable for all damage and injury to any person
or property resulting from any such Inquiries conducted by or through the
Purchaser (whether occurring hereunder or under the Access Agreement), whether
occasioned by the acts of Purchaser or any of its employees, agents,
representatives, or contractors, and Purchaser shall protect, indemnify, defend
and hold harmless Seller from any liability resulting therefrom, provided,
however, in no event shall Purchaser indemnify Seller from any of the foregoing
arising due to the gross negligence or willful misconduct of Seller or its
employees, agents or affiliates, or for existing conditions which are merely
discovered by Purchaser or any of any of its employees, agents, representatives,
or contractors and are not exacerbated thereby. This indemnification by
Purchaser shall survive the closing or any termination of this Agreement for a
period of one (1) year and shall not be limited by the provisions of Section 17
hereof. If Purchaser is not satisfied with the results of its Inquiries
Purchaser may elect to terminate this Agreement by written notice to Seller and
Escrow Agent delivered prior to the expiration of the Inspection Period. If
Purchaser shall timely elect to terminate this Agreement in accordance with the
terms and provisions of this Section 14, the Escrow Agent shall refund the
Deposit (less the Non-Refundable Deposit) to Purchaser. Upon refund of the
Deposit (less the Non-Refundable Deposit) as aforementioned, this Agreement
shall terminate and neither party shall have any further obligation or liability
to the other except for those obligations that are expressly set forth herein to
survive termination of this Agreement. If Purchaser shall not terminate this
Agreement before the expiration of the Inspection Period, Purchaser’s right of
termination pursuant to this Section 14 shall be deemed waived by Purchaser.
Notwithstanding anything in this Agreement to the contrary, Purchaser shall not
be permitted to perform any invasive or intrusive tests on the Premises without
Seller’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned by Seller. Prior to any entry by Purchaser or
any of Purchaser’s agents,




32
10722467



--------------------------------------------------------------------------------





contractors, representatives or employees (Purchaser’s Designees) onto the
Premises, Purchaser shall deliver to Seller a Certificate of Insurance,
evidencing Purchaser’s, or Purchaser’s Designees’, policy of commercial general
liability insurance, issued by an insurer reasonably satisfactory to Seller,
covering all Inquiries, with a single limit of liability (per occurrence and
aggregate) of not less than $2,000,000.00 and certifying that such insurance is
in force and effect, and that Seller has been named as an additional insured
thereunder with respect to any Inquiries (such Certificate of Insurance shall be
delivered to Seller, at the address for notices set forth in Section 19 of this
Agreement). Such insurance shall be written on an “occurrence” basis, and shall
be maintained in force until the earlier of (y) the termination of this
Agreement, or (z) the Closing.
15.    “AS IS” CONDITION. PURCHASER ACKNOWLEDGES AND AGREES THAT THE PREMISES IS
BEING SOLD AND CONVEYED TO PURCHASER AND PURCHASER SHALL, EXCEPT AS PROVIDED IN
THIS AGREEMENT AND ANY OF THE DOCUMENTS DELIVERED TO PURCHASER BY SELLER AT
CLOSING (“CLOSING DOCUMENTS”), ACCEPT THE PREMISES “AS IS”, WHERE IS, WITH ALL
FAULTS”. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN
THE CLOSING DOCUMENTS, SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PREMISES. WITHOUT LIMITING THE GENERALITY OF THE PRECEDING
SENTENCE OR ANY OTHER DISCLAIMER SET FORTH HEREIN, SELLER AND PURCHASER HEREBY
AGREE THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTS,
SELLER HAS NOT MADE AND IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, WRITTEN OR ORAL, AS TO (A) THE NATURE OR CONDITION, PHYSICAL OR




33
10722467



--------------------------------------------------------------------------------





OTHERWISE OF THE PREMISES OR ANY ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTIES OF HABITABILITY, SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR USE OR PURPOSE, (B) THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL
DESIGN OR ENGINEERING OF THE IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OF
REPAIR OF ANY OF THE IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS
INCLUDED IN THE IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS,
TOPOGRAPHICAL FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF
UTILITIES OR OTHER CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE
PREMISES OR ANY USE TO WHICH PURCHASER MAY PUT THE PREMISES, (E) ANY CONDITIONS
AT OR WHICH AFFECT OR MAY AFFECT THE PREMISES WITH RESPECT TO ANY PARTICULAR
PURPOSE, USE, DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE,
CONFIGURATION, LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES,
VALUE, MAKE, MODEL, COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PREMISES OR ANY
PART THEREOF, (G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE TO BE EXPRESSLY SET
FORTH IN THE DEED, THE NATURE OR EXTENT OF TITLE TO THE PREMISES, OR ANY
EASEMENT, RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE,
RESERVATION, CONTRACT, CONDITION OR OTHERWISE THAT MAY AFFECT TITLE TO THE
PREMISES, (H) ANY ENVIRONMENTAL, GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OTHER
CONDITION OR HAZARD OR THE ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER
AFFECTING IN ANY MANNER THE PREMISES, INCLUDING, BUT NOT LIMITED TO, THE ABSENCE
OF




34
10722467



--------------------------------------------------------------------------------





ASBESTOS OR ANY ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO
THE PREMISES, (1) THE COMPLIANCE OF THE PREMISES OR THE OPERATION OR USE OF THE
PREMISES WITH ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES
OR REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS. EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND THE CLOSING DOCUMENTS TO THE CONTRARY, PURCHASER, UPON CLOSING, SHALL
BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS' FEES AND
COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF
OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY
ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS, AND ANY AND ALL
OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PREMISES.




35
10722467



--------------------------------------------------------------------------------





Purchaser shall acquire Seller’s title to the Premises subject to such status of
Leases and Contracts that Purchaser elects to assume, or is required to assume,
under Section 7(A)(4) as may exist as of the Closing Date in accordance with the
terms and provisions of this Agreement, and that Seller has the unqualified
right (but not any obligation) to (i) dispossess tenants in accordance with the
terms of their respective Leases and applicable law and, and (ii) discharge
providers of services where they are in default of any of their obligations to
Seller in accordance with their respective vendor agreements and applicable law.
Seller shall provide Purchaser with notice of such dispossessions and
discharges.
This Section 15 shall survive Closing.
16.    Purchaser’s Remedies. If Seller is in default of this Agreement, for any
reason, which default is not cured within two (2) business days after written
notice from Purchaser to Seller of such breach (except for breach to close on
the Closing Date in accordance with the terms and provisions of this Agreement,
for which no notice or cure shall be required or allowed), Purchaser’s sole
remedy shall be to (i) terminate this Agreement and receive a return of the
Deposit (including the Non-Refundable Deposit), and Seller shall pay to
Purchaser any and all “Purchaser’s Costs” (defined below) incurred as of the
date of such termination, (ii) sue for specific performance, provided an action
therefor is commenced within ninety (90) days of the alleged default, or (iii)
only in the event that specific performance is unavailable because Seller has
sold the Property to another party or otherwise has willfully taken an action
that prevents Purchaser from obtaining specific performance, sue for actual, but
not consequential or punitive, damages. Except as expressly provided in the
foregoing sentence, in no event shall Purchaser have a right to seek damages
from Seller. For purposes of this Agreement, “Purchaser’s Costs” shall mean the
actual verifiable expenses incurred by Purchaser, paid or payable to (1) (A)
Purchaser’s attorneys in connection with the




36
10722467



--------------------------------------------------------------------------------





negotiation of this Agreement or the proposed purchase of the Property, (B) to
third party consultants in connection with the performance of examinations,
inspections and/or investigations of the Property or (C) to any potential lender
in connection with any proposed financing of the Property to the extent not
covered in Section (2) hereof, such items (A)-(C) in an amount not to exceed, in
the aggregate, $75,000, and (2) so long as Purchaser has provided at least two
(2) business days prior written notice to Seller of its intention to complete
such “rate lock” or “spread lock”, to any potential lender for any
non-refundable “rate lock” or “spread lock” deposits or fees or rate cap
purchase costs paid not more than five (5) business days prior to the Closing
Date in connection with any proposed financing, not to exceed, in the aggregate,
the sum of $650,000.00. Seller’s obligation to pay the Purchaser’s Costs shall
survive any termination of this Agreement.
17.    Seller’s Remedies. If Purchaser shall fail to Close as required by the
terms of this Agreement, or if Purchaser otherwise defaults hereunder, which
default is not cured within two (2) business days after written notice from
Seller to Purchaser of such breach (except for breach to close on the Closing
Date in accordance with the terms and provisions of this Agreement, for which no
notice or cure shall be required or allowed), then the Deposit shall be paid to
Seller by the Escrow Agent as agreed upon liquidated damages and the sole and
only remedy for the Purchaser’s default. In connection with the foregoing, the
parties recognize that Seller will incur expense in connection with the
transaction contemplated by this Agreement and that the Premises will be removed
from the market and further, that it is extremely difficult and impractical to
ascertain the extent of detriment to Seller caused by the breach by Purchaser
under this Agreement and the failure of the consummation of the transaction
contemplated by this Agreement or the amount of compensation Seller should
receive as a result of Purchaser’s breach or default.




37
10722467



--------------------------------------------------------------------------------





18.    Assignment. Except for an assignment to a to-be-formed single asset
entity “controlled” by: (i) Steadfast Asset Holdings, Inc., a California
corporation, or Steadfast Apartment REIT III, Inc., a Maryland corporation; or
(ii) a separate entity owned directly or indirectly by either of the foregoing,
in which event no consent of Seller is required, the Purchaser shall not assign
its rights under this Agreement without the prior written consent of Seller,
which consent shall not be unreasonably withheld. No assignment shall relieve
the Purchaser of its obligations hereunder unless and until Closing shall occur,
nor shall any assignment cause any delay to the Closing. Except as contemplated
in Section 20, in no event shall Seller be permitted to assign its interests
under this Agreement.
19.    Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and delivered to the party to which
the notice, demand or request is being made by overnight courier service, such
as Federal Express, with a signature required for delivery, by hand, or by
facsimile or email transmission (and followed by another form of delivery) with
confirmation of receipt, as follows:
To the Seller:
TEG AVERY POINT LLC
 
c/o The Embassy Group LLC
 
382A Route 59, Suite 101
 
Airmont, New York 10952
 
Attn.: David Willner
 
Email: david@theembassygroupllc.com
 
 
With a copy to:
Silberberg & Klein LLP
 
Howell Township Municipal Building
 
4553 Route 9 North
 
Howell, New Jersey 07731
 
Attn.: Morris Silberberg, Esq.
 
Email: msilberberg@sklawgroup.com







38
10722467



--------------------------------------------------------------------------------





To the Purchaser:
Steadfast Asset Holdings, Inc.
 
18100 Von Karman, Suite 500
 
Irvine, CA 92612
 
ATTN: Ana Marie del Rio, Esq.
 
Telephone: (949) 852-0700
 
E-mail: AnaMarie.delRio@Steadfastco.com
 
 
With a copy to:
Bryan Cave LLP
 
3161 Michelson Drive, Suite 1500
 
Irvine, CA 92612
 
Attention: Vanessa A. Sunshine
 
Phone: (949) 223-7122
 
Email: Vanessa.sunshine@bryancave.com
 
 
Escrow Agent:
Madison Title Agency LLC
 
1125 Ocean Avenue
 
Lakewood, New Jersey 08701
 
Attention: Chava Halberstadt
 
Email: CHalberstadt@madisontitle.com
 
Phone: (732) 333-2257



Notices and other communications provided in compliance with this Section shall
be deemed to be effective upon the date of receipt by the addressee or rejection
of receipt by the addressee. A party receiving a notice which does not comply
with the technical requirements for notice under this Section may elect to waive
any deficiencies and treat the notice as having been properly given. Notices
signed by, or addressed to, the respective attorneys for the parties shall be
deemed sufficient within the meaning of this paragraph as notice from or to such
parties, without the signatures of the parties themselves if sent as provided
herein.
20.    Tax-Free Exchange. Purchaser and/or Seller may consummate the purchase or
sale of the Property as part of a like-kind exchange pursuant to Section 1031 of
the Internal Revenue Code, as amended. If Purchaser or Seller requests
(“Requesting Party”), the other party (“Other Party”) agrees to reasonably
cooperate with the Requesting Party with respect to such exchange, including
without limitation, consenting to an assignment of this Agreement to a
tenancy-in-common ownership structure and/or a qualified intermediary; provided:
(i) there shall be no delay in the Closing Date; (ii) the Requesting Party shall
not be released from its obligations under this Agreement and the Requesting
Party shall remain obligated to purchase or sell the Property; (iii)




39
10722467



--------------------------------------------------------------------------------





the Other Party does not assume any additional liabilities or obligations,
including fees and costs, or any personal liability as a result of the exchange
or attempted exchange; (iv) the Requesting Party shall continue to be liable for
any matters arising prior to the date of exchange and caused by the actions or
omissions of the Requesting Party in breach of any provision of this Agreement;
and (v) the Requesting Party shall indemnify and hold the Other Party harmless
and defend the Other Party from any and all claims, demands, causes of action,
liabilities, losses, costs, damages and expenses (including reasonable
attorneys' fees and expenses and court costs) of any kind and nature in
connection with such like-kind exchange for benefit of the Requesting Party or
the Other Party’s cooperation to accomplish such like-kind exchange . The Other
Party will not be obligated to take title to any other property pursuant to any
such exchange. The terms and provisions of this Section 20 shall survive Closing
or any termination of this Agreement indefinitely.
21.    Entire Agreement. This Agreement together with Exhibits annexed hereto
and made a part hereof contains all of the terms agreed upon between the parties
with respect to the subject matter hereof.
22.    Modification and Delivery. This Agreement may not be changed, modified or
terminated, except by an instrument executed by the parties hereto who are or
will be affected by the terms of such instrument. This Agreement shall not be
binding upon Seller or Purchaser nor shall either party have any obligation to
the other unless and until both parties shall have executed a copy of this
Agreement and thereafter delivered it to the other.
23.    Waiver. No waiver by either party of any failure or refusal to comply
with its obligations shall be deemed a waiver of any other or subsequent failure
or refusal to so comply.




40
10722467



--------------------------------------------------------------------------------





24.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and shall bind the heirs, executors, administrators, successors
and assigns of the respective parties.
25.    Severability. If any term or provisions of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
26.    Recordation Not Permitted. In no event shall this Agreement, or any
memorandum hereof be recorded in the official or public records where the
Premises are located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.
27.    Counterparts. This Agreement may be executed in two or more counterparts
each of which when executed and delivered as prescribed shall constitute an
original. This Agreement may be executed and shall be binding if executed with
or by facsimile, digital or email signature.
28.    Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Indiana.
29.    Lead Based Paint Disclosure. Seller and Purchaser hereby acknowledge
delivery of the Lead Based Paint Disclosure attached as Exhibit E hereto. The
provisions of this Section 29 shall survive the Closing.
30.    Reserved.




41
10722467



--------------------------------------------------------------------------------





31.     Saturday, Sunday or Legal Holiday. If the date for performance falls on
a Saturday, Sunday or legal holiday, then the date for performance shall be
extended to the next business day.
32.    Time is of the Essence. Time is of the essence with respect to
performance under this Agreement.
33.    Record Access and Retention. For a period of up to eighteen (18) months
after Closing, upon Purchaser’s reasonable request, Seller shall after the
Closing (i) provide Purchaser with reasonable access to, and the right to
inspect, Seller’s financial information and historical books and records (the
“3-14 Audit Information”) in connection with the preparation by Purchaser’s
auditors (or the auditors of Purchaser’s parent company) of a SEC Regulation S-X
3-14 Audit (“S-X 3-14 Audit”) of certain operating revenues and expenses with
respect to the Property. Seller further agrees to provide Purchaser’s auditors
(or the auditors of Purchaser’s parent company) with reasonable access to
Seller’s books and records relating to the Property as otherwise reasonably
required to complete any such S-X 3-14 Audit. Notwithstanding the foregoing, (x)
in no event shall Seller be required to provide a management representation
letter or make any representation or warranty with respect to the 3-14 Audit
Information, (y) in no event shall Seller be required to prepare any reports or
data with respect to any 3-14 Audit and Sellers sole obligation with respect to
the 3-14 Audit Information shall be to provide Purchaser reasonable access to
financial information and books and records in Seller’s possession, and (z)
Purchaser, for itself and all of Purchaser’s Representatives, hereby waives any
and all claims against Seller and each Seller Released Party with respect to the
information comprising the 3-14 Audit Information and the compilation of the S-X
3-14 Audit. The terms and conditions of this Section 31 shall survive the
Closing.
NO FURTHER TEXT ON THIS PAGE




42
10722467



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first written above.
SELLER:


TEG AVERY POINT LLC


By: _/s/ Yshia David Willner______________________________
Yshia David Willner, Managing Member




PURCHASER:


STEADFAST ASSET HOLDINGS, INC.,
                a California corporation




By: _/s/ Dinesh Davar___________________________________
Name:    Dinesh Davar
Title: Chief Financial Officer










43
10722467



--------------------------------------------------------------------------------





The undersigned has executed this Agreement solely to confirm its acceptance of
the duties of Escrow Agent as set forth in paragraph 13 hereof.


ESCROW AGENT:


MADISON TITLE AGENCY, LLC




By:    _/s/ Samuel M. Shiel_________________________
Name: Samuel M. Shiel
Title: Senior Counsel VP






44
10722467



--------------------------------------------------------------------------------





TABLE OF CONTENTS


EXHIBIT
A        Property Description
B        [Reserved]
C        Rent Roll
D        Contracts
E        Lead Based Paint Disclosure
F        Personal Property
G        Evaluation Materials
H        Form of Deed
I        Form of Assignment of Leases
J        Form of Bill of Sale
K        Form of Tenant Notice
L        Form of Assignment of Contracts




45
10722467



--------------------------------------------------------------------------------





EXHIBIT A


Property Description


All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of
Indianapolis, County of Marion, State of Indiana.
TRACT 1
Part of the Northwest Quarter of the Northwest Quarter of Section 23, Township
17 North, Range 4 East in Marion County, Indiana, more particularly described as
follows:


Beginning at the Northwest corner of the said Quarter Section; thence South 89
degrees 57 minutes 13 seconds East (assumed bearing) along the North line
thereof 1184.90 feet to the apparent Northwestern right of way of the Norfolk
and Western Railroad; thence South 27 degrees 27 minutes 00 seconds West along
the said apparent right of way 1490.87 feet to the South line of the said
Quarter Section; thence North 89 degrees 55 minutes 26 seconds West along the
said South line 490.64 feet to the Southwest corner of the said Quarter Quarter
Section; thence North 00 degrees 18 minutes 11 seconds West along the West line
of said Quarter Quarter Section 1323.34 feet to the Point of Beginning.
EXCEPT:
Part of the Northwest Quarter of the Northwest Quarter of Section 23, Township
17 North, Range 4 East in Marion County, Indiana, more particularly described as
follows:


Commencing at the Northwest corner of the said Quarter Quarter Section; thence
South 00 degrees 18 minutes 11 seconds East (assumed bearing) along the West
line of the said Quarter Quarter Section 438.40 feet to the Point of Beginning;
thence South 76 degrees 14 minutes 32 seconds East 602.46 feet to a curve having
a radius of 225.94 feet, the radius point of which bears North 13 degrees 45
minutes 28 seconds East; thence Northeasterly along said curve 300.91 feet to a
point which bears South 62 degrees 33 minutes 00 seconds East from said radius
point; thence North 27 degrees 27 minutes 00 seconds East 524.54 feet to the
North line of the said Quarter Quarter Section; thence South 89 degrees 57
minutes 13 seconds East along the said North line 78.85 feet; thence South 27
degrees 27 minutes 00 seconds West 560.83 feet to a curve having a radius of
295.94 feet, the radius point of which bears North 62 degrees 33 minutes 00
seconds West; thence Southwesterly along said curve 394.14 feet to a point which
bears South 13 degrees 45 minutes 28 seconds West from said radius point; thence
North 76 degrees 14 minutes 32 seconds West 584.92 feet to the West line of the
said Quarter Quarter Section; thence North 00 degrees 18 minutes 11 seconds West
along the said West line 72.16 feet to the point of beginning.


TRACT 2


Part of the Northeast Quarter of the Northeast Quarter of Section 22, Township
17 North, Range 4
East, of the Second Principal Meridian, in Marion County, Indiana, more
particularly described as
follows:








46
10722467



--------------------------------------------------------------------------------





Commencing at the Southwest corner of the said Quarter Quarter Section; thence
North 89 degrees 40 minutes 25 seconds East (assumed bearing) along the South
line of the said Quarter Quarter Section 604.25 feet to the Point of Beginning;
thence North 00 degrees 14 minutes 32 seconds West parallel with the West line
of the said Quarter Quarter Section 549.95 feet to a curve having a radius of
285.00 feet, the radius point of which bears North 89 degrees 45 minutes 28
seconds East; thence Northerly along said curve 210.80 feet to a point which
bears North 47 degrees 51 minutes 47 seconds West from said radius point; thence
North 47 degrees 51 minutes 47 seconds West 70.00 feet to a point on a curve
having a radius of 355.00 feet, the radius point of which bears South 47 degrees
51 minutes 47 seconds East; thence Northeasterly along said curve 233.10 feet to
a point which bears North 10 degrees 14 minutes 32 seconds West from said radius
point; thence North 79 degrees 45 minutes 28 seconds East 100.00 feet to a curve
having a radius of 785.00 feet, the radius point of which bears South 10 degrees
14 minutes 32 seconds East; thence Easterly along said curve 328.82 feet to a
point which bears North 13 degrees 45 minutes 28 seconds East from said radius
point; thence South 76 degrees 14 minutes 32 seconds East 80.64 feet to the East
line of the said Quarter Quarter Section; thence South 00 degrees 18 minutes 11
seconds East along the said East line 884.95 feet to the Southeast corner of the
said Quarter Quarter Section; thence South 89 degrees 40 minutes 25 seconds West
along the South line of the said Quarter Quarter Section 727.25 feet to the
Point of Beginning.


EXCEPT, that part conveyed to the Consolidated City of Indianapolis by Warranty
Deed dated September 20, 1985 and recorded December 27, 1985 as Instrument No.
85-114060, more particularly described as follows:


Part of the Northeast Quarter of the Northeast Quarter of Section 22, Township
17 North, Range 4 East in Marion County, Indiana, more particularly described as
follows:


Commencing at the Southwest corner of the said Quarter Quarter Section; thence
North 89 degrees 40 minutes 25 seconds East (assumed bearing) along the South
line of the said Quarter Quarter Section 534.25 feet to the Northwest corner of
a strip of land set out as public right-of-way for Craig Street, per Grant of
Right-of-Way, recorded as Instrument No. 84-48296 in the Office of the Recorder
of Marion County, Indiana; thence continuing North 89 degrees 40 minutes 25
seconds East along the South line of the said Quarter Quarter Section and the
North line of said right-of-way 70.00 feet to the Northeast corner of said
right-of-way; thence North 00 degrees 14 minutes 32 seconds West parallel with
the West line of the said Quarter Quarter Section 549.95 feet to a curve having
a radius of 285.00 feet, the radius point of which bears North 89 degrees 45
minutes 28 seconds East; thence Northerly along said curve 210.80 feet to the
Point of Beginning which bears North 47 degrees 51 minutes 47 seconds West from
said radius point; thence North 47 degrees 51 minutes 47 seconds West 70.00 feet
to a curve having a radius of 355.00 feet, the radius point of which bears South
47 degrees 51 minutes 47 seconds East; thence Northeasterly along said curve
233.10 feet to a point which bears North 10 degrees 14 minutes 32 seconds West
from said radius point; thence North 79 degrees 45 minutes 28 seconds East
100.00 feet to a curve having a radius of 785.00 feet, the radius point of which
bears South 10 degrees 14 minutes 32 seconds East; thence Easterly along said
curve 328.82 feet to a point which bears North 13 degrees 45 minutes 28 seconds
East from said radius point;




47
10722467



--------------------------------------------------------------------------------





thence South 76 degrees 14 minutes 32 seconds East 80.64 feet to a point on the
East line of the said Quarter Quarter Section, said point bears South 00 degrees
18 minutes 11 seconds East 438.40 feet from the Northeast corner of the said
Quarter Quarter Section; thence South 00 degrees 18 minutes 11 seconds East
along the East line 72.16 feet; thence North 76 degrees 14 minutes 32 seconds
West 98.18 feet to a curve having a radius of 715.00 feet, the radius point of
which bears South 13 degrees 45 minutes 28 seconds West; thence Westerly along
said curve 299.50 feet to a point which bears North 10 degrees 14 minutes 32
seconds West from said radius point; thence South 79 degrees 45 minutes 28
seconds West 100.00 feet to a curve having a radius of 285.00 feet; the radius
point of which bears South 10 degrees 14 minutes 32 seconds East; thence
Southwesterly along said curve 187.13 feet to the Point of Beginning.


NOTE: Being Parcel No. 4003598, 4026692 and 4026688, of the City of
Indianapolis, County of
Marion.














48
10722467



--------------------------------------------------------------------------------





EXHIBIT B
[Reserved]




49
10722467



--------------------------------------------------------------------------------





EXHIBIT C
Rent Roll
[See attached]


[INTENTIONALLY OMITTED]








50
10722467



--------------------------------------------------------------------------------






EXHIBIT D


Contracts


[See attached]






51
10722467



--------------------------------------------------------------------------------






averypointpsaexd.jpg [averypointpsaexd.jpg]




--------------------------------------------------------------------------------






EXHIBIT E


Lead Based Paint Disclosure


[See attached]








53


10722467

--------------------------------------------------------------------------------






averypointpsaexe.jpg [averypointpsaexe.jpg]




54


10722467

--------------------------------------------------------------------------------






EXHIBIT F


Personal Property


averypointpsaexf1of7.jpg [averypointpsaexf1of7.jpg]


54


10722467

--------------------------------------------------------------------------------





averypointpsaexf2of7.jpg [averypointpsaexf2of7.jpg]


55


10722467

--------------------------------------------------------------------------------





averypointpsaexf3of7.jpg [averypointpsaexf3of7.jpg]


56


10722467

--------------------------------------------------------------------------------





averypointpsaexf4of7.jpg [averypointpsaexf4of7.jpg]


57


10722467

--------------------------------------------------------------------------------





averypointpsaexf5of7.jpg [averypointpsaexf5of7.jpg]


58


10722467

--------------------------------------------------------------------------------





averypointpsaexf6of7.jpg [averypointpsaexf6of7.jpg]


59


10722467

--------------------------------------------------------------------------------





averypointpsaexf7of7.jpg [averypointpsaexf7of7.jpg]




60


10722467

--------------------------------------------------------------------------------






EXHIBIT G
Evaluation Materials
Document
Delivered (Date)
Not applicable to Property
Not available to Owner
CONSTRUCTION / REHABILITATION
1
Plans & Specifications: Site plan and most current civil, landscape,
architectural, structural mechanical, electrical and fire protection plans,
including elevations
 
 
 
2
Construction contracts, if any, including for all work completed in past 3 years
 
 
 
3
Current capital improvements with schedule (past 3 years) and Capital
expenditure budget for next 3 years
 
 
 
4
Detailed unit-by-unit list of upgraded vs. non-upgraded units (if applicable)
 
 
 
5
Warranties in effect, if any (construction, roof, mechanical equipment, etc.)
 
 
 
6
All licenses, permits, and governmental approvals, including business license
(with expiration date & annual costs), fictitious business name statements and
building permits (showing placed in service/completion dates)
 
 
 
7
Certificate(s) of Occupancy for all buildings
 
 
 
8
List and description of tenant or common area work in progress, if any
 
 
 
9
Copies of all governmental correspondence or notices pertaining to the property,
including but not limited to building code, health code, zoning and fire code
 
 
 
10
Maintenance records/work orders, including water intrusion log, for past 12 mos.
 
 
 
11
Operation & Maintenance (O&M) Manuals, if any, for maintenance of equipment or
hazardous materials
 
 
 
12
If new construction, list of all consultants and contractors for the work
completed to date
a. Asphalt company
b. Concrete company
c. Excavating/Grading contractor
d. MEP contractor (utilities)
e. Soils Engineer
f. Surveyor (who laid out the development)
 
 
 
13
If new construction, confirmation if the current roads in the undeveloped area
have a base under the asphalt, as well as the depth of the utilities and the
sleeves.
 
 
 
14
If new construction, details on brick and asphalt shingles finishes (to match
for balance of the buildings)
 
 
 
FINANCIAL
1
Financial/Operating Statements: Trailing-12, YTD & 3-yr historical; 3-yrs
Audited Financial Statements if available.
 
 
 
2
General Ledger: prior year, most recent quarter-end & YTD, in Excel format (If a
REIT 3-14 audit applies, key to receive - provides additional support to help
substantiate the revenue recording/collection process).
 
 
 
3
Tax bills: Real Property and Personal Property bills and Assessment notices,
current and past 3 years, with proof of payment (including special assessments
or districts and all documentation concerning appeals)
 
 
 
4
Accounts Payable Aging Detail: prior year, most recent quarter-end & YTD
 
 
 
5
Aged Delinquency Report (showing total rent outstanding) with status of any
files placed for eviction or collection
 
 
 



61


10722467

--------------------------------------------------------------------------------





Document
Delivered (Date)
Not applicable to Property
Not available to Owner
6
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property: past 12 months. Access to utility billing site
is preferred, if applicable.
 
 
 
7
List of meters, account numbers and any required deposits (typically for gas,
electric, water or phone)
 
 
 
8
Operating budget, current year and/or next available
 
 
 
9
Tax returns, past 3 years - For company purchases only
 
 
 
10
Loan documents (full closing binder), most recent payment statement from
lender/servicer, and all material correspondence and/or notices given to or
received from lender/servicer - For loan assumptions only
 
 
 
MANGAEMENT / LEASING / OPERATIONS
1
Monthly rent rolls, prior year and YTD, in Excel. To include all lease charges
broken out, to include monthly rent, security deposits, financial concessions,
other concessions, lease term, extension options, defaults (financial or
otherwise), unit square footage and such other information as Buyer may require.
(If a REIT 3-14 audit applies, key to receive - provides additional support to
help substantiate the revenue recording/collection process).
 
 
 
2
Current leases for all tenants with all available tenant correspondence files,
including amendments/letters/agreements/default notices given or received, with
all historical litigation pleadings, if any. PLEASE INDICATE FORMAT OF LEASE
FILES – HARD COPY OR ELECTRONIC – ACCESS TO ELECTRONIC FILES IS PREFERRED.
 
 
 
3
Current form of lease with all addenda
 
 
 
4
List of leases under negotiation or currently out for signature
 
 
 
5
Market Rent Survey
 
 
 
6
Occupancy history, monthly for past 3 years and current YTD
 
 
 
7
Current staff list (names, titles, hire dates, salary, unit info, hours per
week, list of benefits, commissions offered, if any)
 
 
 
8
Job descriptions for staff positions
 
 
 
9
Worker’s Comp insurance loss run history, including Experience Modification
Rate, for current management company (YTD & past 3 yrs.)
 
 
 
10
OSHA 300 Log (most recent 3 years)
 
 
 
11
Amenity Report (listing amenities per unit type, with any adjustment in rent) -
current
 
 
 
12
Resident Demographics Report - current
 
 
 
13
List of all active (within last 6 mos.) vendors utilized at the property,
including name, function, contact information
 
 
 
14
All operating and management service contracts, including but not limited to:
 
 
 
 
a. Advertising (including any apt. locator services & pay-per-lease agreements)
 
 
 
 
b. Alarm monitoring (including any fire alarm & security cameras)
 
 
 
 
c. Cable/TV (including any revenue sharing programs); if none, please indicate
so in writing
 
 
 
 
d. Elevator
 
 
 
Document


Delivered (Date)
Not applicable to Property
Not available to Owner
 
e. Equipment leases (such as copier, postage machines, key control systems)
 
 
 



62


10722467

--------------------------------------------------------------------------------





Document
Delivered (Date)
Not applicable to Property
Not available to Owner
 
f. Fire extinguisher (including any fire sprinkler systems)
 
 
 
 
g. Furniture rental
 
 
 
 
h. HVAC
 
 
 
 
i. Internet (including any leased equipment such as modems and firewalls
 
 
 
 
j. Janitorial services (including any uniform cleaning services)
 
 
 
 
k. Landscaping (including any pond/lake maintenance and snow removal)
 
 
 
 
l. Laundry
 
 
 
 
m. Pest control (including any termite contracts)
 
 
 
 
n. Phone (landlines, cell phones, pagers, answering service)
 
 
 
 
o. Pool (maintenance, emergency phone, etc.)
 
 
 
 
q. Security (including any on-site courtesy officer arrangements)
 
 
 
 
r. Trash (including recycling programs); Also a copy of the most recent invoice
 
 
 
 
s. Revenue Sharing (such as vending machines, pay phones)
 
 
 
 
t. Collection Recovery
 
 
 
 
u. Credit/application verification
 
 
 
 
w. Software (including any property management software such as OneSite, Yardi,
etc.)
 
 
 
 
x. Common Area Services (such as office cleaning, dog waste removal, etc.)
 
 
 
 
y. Utility Billing by Third Party
 
 
 
 
z. Gate/Access Systems (including software for programming access cards/remotes)
 
 
 
 
aa. Towing/Parking Services
 
 
 
 
bb. Website Domain (including any website hosting)
 
 
 
 
cc. Boiler Maintenance and Water Treatment
 
 
 
15
Copies of all default and other material notices given or received under any
service contracts
 
 
 
16
Copies of all current Certificates of Liability Insurance for any commercial
tenants (including laundry and cell towers)
 
 
 
PHYSICAL ITEMS
1
Marketing photos, including aerial photos if available
 
 
 
2
List of fire safety equipment, such as smoke sensors, suppression devices, etc.
(including system type, rating, map of locations, etc.)
 
 
 
3
Fire/Life Safety Inspection Report (current) with proof of completion of any
required work
 
 
 
4
Current insurance certificates and declarations pages: Evidence of Commercial
Property Insurance and Certificate of Insurance
 
 
 
5
Insurance loss run history, past 3 years and YTD (property & general liability)
 
 
 
6
Any existing third party reports, including but not limited to:
 
 
 
 
a. Certified, as-built ALTA Survey
 
 
 
 
b. Asbestos, Lead-Based Paint, or Mold Reports and/or Operations & Maintenance
(O&M) Plans
 
 
 
 
c. Engineering study or inspection (structural or otherwise)
 
 
 
 
d. Phase I Environmental, with any Radon Testing Results
 
 
 
 
e. Property Condition Report
 
 
 



63


10722467

--------------------------------------------------------------------------------





Document
Delivered (Date)
Not applicable to Property
Not available to Owner
Document


Delivered (Date)
Not applicable to Property
Not available to Owner
 
f. Soils/Geotechnical and, if new construction, concrete
 
 
 
 
g. Termite
 
 
 
TITLE & AGREEMENTS
1
Existing Owner’s Title Insurance Policy and current Title Insurance Commitment
with copies of all recorded documents referenced therein
 
 
 
2
Zoning: any reports, compliance letters, maps, ordinances, amendments, CC&R’s,
special use permits, etc.
 
 
 
3
Pending litigation summary and copies of all pleadings, if applicable
 
 
 
4
Governmental Agreements: Any city or county development agreements, bonds, tax
increment financing agreements, municipal utility agreements, etc.
 
 
 
5
Condo / Association documents, if applicable (articles of incorporation, bylaws,
CC&R’s, Declaration of Horizontal Regime, budgets, material notices, rules and
regulations, names of officers/directors, contact information, etc.)
 
 
 
 
IF PROPERTY IS SUBJECT TO CONDO, HOA OR OTHER ASSOCATION, PLEASE ALSO INDICATE
WHETHER SELLER CONTROLS THE ASSOCIATION OR HAS ELECTED/APPOINTED ANY
OFFICERS/DIRECTORS, in which event we also need: all contracts to which the
association is a party (including management agreement and service contracts,
bank statements, list of members, status of dues/delinquency report and other
books and records
 
 
 
6
Development Agreements: Any development agreements or restrictions with any
private party
 
 
 
7
Access Agreements: Any agreements for shared roadways, driveways or other access
 
 
 
8
Amenities Agreements: Any reciprocal easement agreements or shared used
agreements for any amenities
 
 
 
9
Any other agreements that will be binding on the property after closing or that
provide any material benefit to or obligation on the property, including any
specific plan associated with subdivision
 
 
 
10
All default and other material notices given or received relating to any
violation of or material matters concerning any governmental approvals, any
covenants, conditions, restrictions, encumbrances, affecting the Property, or
any laws, statutes, rules, regulations or ordinances applicable to the Property
 
 
 
REIT 3-14 AUDIT ITEMS (if applicable)
1
Trial Balance, prior year, most recent quarter-end and YTD (in Excel format)
 
 
 
2
Payroll Selections: A list of all employees for the prior year period with
payroll-related information such as hire date, pay rate, any commission
structure. A sample will then be selected of employees and pay periods to see
underlying payment support (payroll register, employee files, timecards, offer
letter, bank statement evidencing payment).
 
 
 
3
Cash Disbursement Journal or Check Register (prior year, most recent
quarter-end, YTD and updated through date of acquisition)
 
 
 
4
Bank Statements and Reconciliations, prior year, most recent quarter-end and YTD
(monthly)
 
 
 
5
Tax bills (Real Property & Personal Property) - Proof of payment for past full
calendar year and YTD
 
 
 



64


10722467

--------------------------------------------------------------------------------





Document
Delivered (Date)
Not applicable to Property
Not available to Owner
6
Property management agreement; indicate whether entity is related party for
disclosure purposes
 
 
 
Document


Delivered (Date)
Not applicable to Property
Not available to Owner
7
Copies of insurance policies and declarations pages, last full calendar year and
for the current year.
 
 
 
8
Rental Revenue Selections: Current (or former) lease selections, with copies of
back-up for rents received (for both resident and any housing authority portion
paid, as applicable), prior year and YTD (25 selections to be made by Buyer’s
independent REIT 3-14 auditors).
 
 
 
9
Tenant Reimbursement & Other Revenue Selections: For Tenant Reimbursement,
provide support as requested by auditors that is tied directly to a selected
lease and paid monthly (may be the same as the rental similar to rental revenue
requests). For Other Revenue, provide support as requested by auditors for any
selected one time charges, such as application fees, termination fees, etc.,
that may not be directly supported by a lease. Number of Selections TBD.
 
 
 
10
Expense Selections: Support includes check copies, invoices and bank statements
evidencing payment. Number of selections TBD.
 
 
 











65


10722467

--------------------------------------------------------------------------------






EXHIBIT H
Form of Deed


SPECIAL WARRANTY DEED


THIS INDENTURE WITNESSETH, That TEG AVERY POINT LLC, an Indiana limited
liability company ("Grantor"), SELLS, GRANTS, CONVEYS AND SPECIALLY WARRANTS to
_________________________, an __________________________, whose mailing address
is _________________________________ ("Grantee"), for the sum of Ten Dollars
($10.00) and other valuable consideration, the receipt of which is hereby
acknowledged, the real estate in Marion County, in the State of Indiana
described on Exhibit “A” attached hereto and made a part hereof, together with
all of Grantor’s interest in (i) all buildings and improvements thereon, and
(ii) all of Grantor’s rights to easements, covenants and other rights
appurtenant thereto and any land lying in the bed of any street, road, avenue,
or alley, open proposed or closed, in front of or adjoining the Land, to the
centerline thereof (collectively, the "Real Estate"). Notwithstanding anything
contained herein to the contrary, Grantor grants, sells and conveys Grantor’s
rights to appurtenances, easements, covenants and other rights appurtenant to
the Real Estate adjacent streets and alleys, strips and gores belonging or
appertaining to the real property and improvements thereon without any warranty
of title, express or implied.


This conveyance is made, and the Real Estate, is subject only to the
restrictions, easements, covenants, encumbrances and liens described on Exhibit
B attached hereto and incorporated herein for all purposes.


The warranties of Grantor hereunder are limited to its own acts and deeds and
those of persons claiming by, through and under Grantor, and not otherwise.


The undersigned person executing this deed on behalf of Grantor represents and
certifies that he is a duly authorized member of Grantor and has been fully
empowered to execute and deliver this deed; that Grantor has full capacity to
convey the Real Estate; and that all necessary action for the making of such
conveyance has been taken and done.


NO FURTHER TEXT ON THIS PAGE




















66


10722467

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused this deed to be executed this ____ day of
____________, 201__.


_________________________________, a
_________________________________




By:                         
__________________, _____________
(“Grantor”)




STATE OF __________    )
)SS:
COUNTY OF _________    )


Before me, a Notary Public in and for said County and State, personally appeared
____________, a ____________ of _______________________, a
_________________________, who acknowledged execution of the foregoing Special
Warranty Deed for and on behalf of said ________________.


Witness my hand and Notarial Seal this ____ day of ______________, 201__.


________________________________________
_________________________, Notary Public
My Commission Expires:            (Printed)
______________________
My County of Residence is:
______________________




67


10722467

--------------------------------------------------------------------------------





Send Tax Statements to
and the post office address
of the Grantee is:
___________________________
___________________________


_____________________________________________________________________________________________
Return Deed to:    
____________________________
____________________________
____________________________






This Instrument was prepared outside the State of Indiana by Silberberg & Klein
LLP, 4553 Route 9 North, Howell, NJ 07731.


I affirm, under penalties for perjury, that I have taken reasonable care to
redact each Social Security Number in this document, unless required by law.




________________________________
Morris Silberberg


68


10722467

--------------------------------------------------------------------------------







EXHIBIT A


Legal Description






























69


10722467

--------------------------------------------------------------------------------







EXHIBIT B


Permitted Exceptions








































70


10722467

--------------------------------------------------------------------------------






EXHIBIT I
Form of Assignment of Leases
ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is made as of the ___
day of _________________, 2017, by and between TEG AVERY POINT LLC, an Indiana
limited liability company (“Assignor”) and _____________________, a
____________________________ (“Assignee”).


Whereas, Assignor has sold to Assignee on this date a multifamily project
located at 8525 Laurel Valley Drive, Indianapolis, Indiana (hereinafter referred
to as the "Project"); and


Whereas, in connection with such sale Assignor has agreed to assign its interest
in all the leases at the Project to Assignee, and Assignee has agreed to assume
responsibility as landlord for leases of the tenants at the Project, and
Assignor and Assignee wish to evidence their agreement with respect thereto.


NOW, THEREFORE, for and in consideration of the sum of Ten and 00/XX ($10.00)
Dollars and other good and valuable consideration in hand paid by each party
hereto to the other party hereto, Assignor and Assignee, intending to be legally
bound, hereby agree as follows:


1.
Assignor, by its execution hereof, hereby assigns to Assignee all of the leases
and tenancy agreements for tenants at the Project along with all security
deposits in connection with such leases and tenancy agreements, as set forth on
Exhibit "A" attached hereto (the “Leases”).



2.
Assignee, by its execution hereof, hereby accepts this Assignment and assumes
all duties and obligations of Assignor with respect to the Leases, first arising
after the date hereof.



3.
Assignee agrees to be responsible for the repayment and refund of the refundable
security deposits and interest (if any) to the respective tenants of the
Project, to the extent assigned by Assignor to Assignee, as set forth on Exhibit
"A" hereto.



4.
Assignor agrees to indemnify, Assignee against and hold Assignee harmless from
any and all cost, liability, loss, damage or expense, including without
limitation, reasonable attorneys’ fees, accruing on or to be performed prior to
the date hereof and arising out of Assignor’s obligations under the Leases.
Assignee agrees to indemnify Assignor against and hold Assignor harmless from
any and all cost, liability, loss, damage or expense, including without
limitation, reasonable attorneys’ fees, accruing on or to be performed on or
subsequent to the date hereof and arising out of Assignee’s obligations under
the Leases.





71


10722467

--------------------------------------------------------------------------------





5.
This Assignment shall be binding upon and shall inure to the benefit of Assignor
and Assignee, and their respective successors and assigns.



6.
This Assignment may be executed in counterparts, both of which when taken
together constitute one and the same instrument. A facsimile, PDF or other
electronic copy of this Assignment shall have the same force and effect as an
original.



7.
This Assignment shall be governed by and construed in accordance with the laws
of the State of Indiana.





NO FURTHER TEXT ON THIS PAGE
























72


10722467

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignor and Assignee have signed, sealed and delivered this
Assignment as of the day and year first above written.
                
ASSIGNOR:
TEG AVERY POINT LLC
        
By:    ___________________________________
Yshia David Willner, Managing Member
                            
ASSIGNEE:
[________________________________]                        





            


73


10722467

--------------------------------------------------------------------------------







Exhibit “A”
Rent Roll/Security Deposits


















74


10722467

--------------------------------------------------------------------------------






EXHIBIT J
Form of Bill of Sale
BILL OF SALE


Effective as of the __ day of _________________, 2017 (the "Effective Date"),
TEG AVERY POINT LLC, an Indiana limited liability company ("Seller"), for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and in connection with Seller’s sale on this date of the property
located at 8525 Laurel Valley Drive, Indianapolis, Indiana (the “Project"), does
hereby grant, transfer, convey, sell, assign and deliver to
______________________________, a ______________________________ ("Buyer"), its
successors and assigns, forever, all of Seller’s rights, title and interest in
and to the fixtures, equipment, furnishings and other personal property owned by
Seller and located on the Project (excluding the personal property owned by
tenants) and used exclusively in connection with the operation and/or
maintenance thereof (the “Personal Property”), such Personal Property to be
free, clear and discharged of and from all former grants, charges, taxes,
judgments, security interests, and other liens and encumbrances of whatsoever
nature arising as a result of, and limited to, Seller's own acts and deeds and
those of persons claiming by, through and under Seller, and not otherwise.


This Bill of Sale shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.


A facsimile, PDF or other electronic copy of this Bill of Sale shall have the
same force and effect as an original.


This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of Indiana.




[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
















75


10722467

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed this Bill of Sale as of
the Effective Date.
                        
    SELLER:


TEG AVERY POINT LLC
        
By:    _________________________________
Yshia David Willner, Managing Member






76


10722467

--------------------------------------------------------------------------------






EXHIBIT K
Form of Tenant Notice
TEG AVERY POINT LLC
382A Route 59, Suite 101
Airmont, NY 10952






As of __________, 2017


Tenants of Avery Point Apartments
8525 Laurel Valley Drive
Indianapolis, IN 46250
 


Dear Tenant:


Please be advised that, effective as of __________________, 2017, title to Avery
Point Apartments located at 8525 Laurel Valley Drive, Indianapolis, IN 46250 has
been conveyed to ____________________________, a __________________________.


All rents shall, as of the date hereof, be made payable, and delivered, to the
new owner at the following address and payable to
“____________________________”:


_________________


Your security deposit, if any, has been transferred to the new owner.


We wish you continued success at Avery Point Apartments.


Sincerely yours,


TEG AVERY POINT LLC
        
By:    ___________________________________
Yshia David Willner, Managing Member


                            






77


10722467



--------------------------------------------------------------------------------






EXHIBIT M
Form of Assignment of Contracts
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS (“Assignment”) is made as of
the ___ day of ______________, 2017, by and between TEG AVERY POINT PLACE LLC,
an Indiana limited liability company (“Assignor”) and
__________________________, a ______________________ (“Assignee”).


Whereas, Assignor has sold to Assignee on this date a multifamily project
located at 8525 Laurel Valley Drive, Indianapolis, Indiana (hereinafter referred
to as the "Project"); and


Whereas, in connection with such sale Assignor has agreed to assign to Assignee
all of Assignor’s interest in certain service contracts in effect at the
Project, and Assignee has agreed to assume Assignor’s responsibility under the
service contracts in effect at the Project, and Assignor and Assignee wish to
evidence their agreement with respect thereto.


NOW, THEREFORE, for and in consideration of the sum of Ten and 00/XX ($10.00)
Dollars and other good and valuable consideration in hand paid by each party
hereto to the other party hereto, Assignor and Assignee, intending to be legally
bound, hereby agree as follows:


1.
Assignor, by its execution hereof, hereby assigns to Assignee those service
contracts in effect at the Project, as set forth on Exhibit "A" attached hereto
(the “Service Contracts”).



2.
Assignee, by its execution hereof, hereby accepts this Assignment and assumes
all duties and obligations of Assignor with respect to the Service Contracts,
first arising after the date hereof.



3.
Assignor agrees to indemnify, Assignee against and hold Assignee harmless from
any and all cost, liability, loss, damage or expense, including without
limitation, reasonable attorneys’ fees, accruing on or to be performed prior to
the date hereof and arising out of Assignor’s obligations under the Service
Contracts. Assignee agrees to indemnify Assignor against and hold Assignor
harmless from any and all cost, liability, loss, damage or expense, including
without limitation, reasonable attorneys’ fees, accruing on or to be performed
on or subsequent to the date hereof and arising out of Assignee’s obligations
under the Service Contracts.



4.
This Assignment shall be binding upon and shall inure to the benefit of Assignor
and Assignee, and their respective successors and assigns.



5.
This Assignment may be executed in counterparts, both of which when taken
together shall have the same force and effect as if the parties hereto had
executed a single



78


10722467

--------------------------------------------------------------------------------





copy of this Assignment. A facsimile, PDF or other electronic copy of this
Assignment shall have the same force and effect as an original.


6.
This Assignment shall be governed by and construed in accordance with the laws
of the State of Indiana.





NO FURTHER TEXT ON THIS PAGE
























79


10722467

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignor and Assignee have signed, sealed and delivered this
Assignment as of the day and year first above written.
                
ASSIGNOR:
TEG AVERY POINT LLC
        
By:    _________________________________
Yshia David Willner, Managing Member
                            
ASSIGNEE:


[__________________________________]                            
                                                            


 




80


10722467

--------------------------------------------------------------------------------







Exhibit “A”
Service Contracts


































81


10722467